Title: From Thomas Jefferson to Jonathan Thompson, 13 September 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Sep. 13. 25
In my letter to you of Aug. 30. I omitted, through inadvertence to mention a circumstance which I beg leave now to supply respecting the duties on the marble for  our University arrived at N.Y.. the bases stated in mr Appleton’s acct were ordered on the 8th of Sep. 23. the duties on such articles being then I believe 15. p.c. ad velorem. it was not till May 22. 1824. that the new Tariff law raised them to 30. p.c. we propose to apply to Congress to remit the addnl duty as retrospective and unjust. the  duty existing at the date of our order we will pay immediately.  I hope it may be in your power to suspend the demand of the addnal one until the  decision of Congress may be  obtained. the addnal duties on y marbles arrived with you and others arrived at Boston will amount to about 1200. D to the Univy a very sensible burthen on such an instn.  altho’ my own parcel stands on similar ground I  ask neither suspension nor  remissionAccept the assurance of my great esteem & respectTh: J.